Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-5, 7, 12, 19, 23-27, 29, 30, 32, 33, 37 and 38 are currently pending in this application.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
                                      Lack of Unity Requirement
	Claims 1-5, 7, 12, 19, 23-27, 29, 30, 32, 33, 37 and 38 are drawn to more than one inventive concept (as defined by PCT Rule 13), and accordingly, a restriction is required according to the provision of PCT Rule 13.2.
	PCT Rule 13.2 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (requirement of unity of invention).
	PCT Rule 13.2 states unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
Annex B, Part 1 (b), provides that “special technical features” mean those technical features, which, as a whole, define a contribution over the prior art.
	Annex B, Part 1 (e), provides combinations of different categories of claims and states:
	“The method for determining unity of invention under Rule 13 shall be construed as permitting, in particular, the inclusion of any one of the following combinations of 
different categories in the same international application:
	
(i) in addition to an independent claim for a given product, an independent claims for a process specially adapted for the manufacture of the said product, and an independent claim for use of the said product, or

(ii) in addition to an independent claim for a given process, an independent claim for an apparatus or means specially designed for carrying out the said process, or

(iii) in addition to an independent claim for a given product, and independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for an apparatus or means specially designed for carrying out the said process,…”

This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
Due to the numerous variables in the claims, e.g. X, RA, RB, RC, RD, RE, R3, Y, etc. and their widely divergent meanings, a precise listing of inventive groups cannot be made. The following groups are exemplary:
Group I claim(s) 1-4, 12, 19, 23 (if relates), 24-27, 29, 30, 32 (if relates), 33, 37 (if relates) (in part), are drawn to a compound of formula I wherein the compound has a structure according to formula II 
    PNG
    media_image1.png
    106
    291
    media_image1.png
    Greyscale
, classified in various subclasses in class C07C 211.
Group II claim(s) 1-3, 12, 23 (if relates),  and 24-27, 29, 30, 32 (if relates), 33, 37 (if relates) (in part), are drawn to a compound of formula I wherein the compound has a 
    PNG
    media_image2.png
    104
    269
    media_image2.png
    Greyscale
, classified in various subclasses in class C07D 209, 231, etc.
Group III claim(s) 1-3, 8, 12, 23 (if relates), 24-27, 29, 30, 32 (if relates), 33, 37 (if relates) (in part), are drawn to a compound of formula I wherein the compound has a structure according to formula V 
    PNG
    media_image3.png
    126
    329
    media_image3.png
    Greyscale
, classified in various subclasses in class C07C.
Group IV claim(s) 1-3, 8, 12, 23 (if relates), 24-27, 29, 30, 32 (if relates), 33, 37 (if relates) (in part), are drawn to a compound of formula I wherein the compound has a structure according to formula VI 
    PNG
    media_image4.png
    116
    279
    media_image4.png
    Greyscale
, classified in various subclasses in class C07D 209, 309, etc.
Group V claim(s) 1-3, 5, 7. 8, 12, 23 (if relates) and 24-27, 29, 30, 32 (if relates), 33, 37 (if relates) (in part), are drawn to a compound of formula I wherein the compound has a structure according to formula III 
    PNG
    media_image5.png
    100
    248
    media_image5.png
    Greyscale
, classified in 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.  Again, this list is not exhausted, as it would be impossible under the time constraints due to the sheer volume of subject matter instantly claimed.  Therefore, applicant may choose to elect a single invention by identifying another specific embodiment not listed in the exemplary groups of the invention and examiner will endeavor to group the same.  If applicant is unable to elect a single invention, applicant may instead choose to elect a specific compound and examiner will attempt to group it. The claims herein lack unity of invention under PCT Rule 13.1 and 13.2 since the compounds defined in the claims lack a significant structural element qualifying as the special technical feature that defines a contribution over the prior art (See, WO 2015/085245, teaches the compound 
    PNG
    media_image6.png
    131
    265
    media_image6.png
    Greyscale
(see page 17), for example).  The compounds claimed contain
    PNG
    media_image7.png
    108
    163
    media_image7.png
    Greyscale
, which does not define a contribution over the prior art.  The compounds vary in classification and when taken as a whole result in vastly different compounds.  Accordingly, the vastness of the claimed subject matter and the complications in understanding the claimed subject matter imposes a burden on any examination of the claimed subject matter.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626